The prisoner was indicted at Spring Term, 1875, of the Superior Court of Edgecombe County, and by consent was removed to the Superior Court of Halifax, where it was tried at June Term, 1875. The prisoner was found guilty of the murder of one Esadore Cohen as charged in the bill of indictment.
No statement of the case accompanies the record sent to this court upon appeal.
After the jury had returned their verdict, the prisoner moved the court for a new trial. The motion was overruled, and judgment of death pronounced. *Page 212 
At the last term of this court a certiorari was issued, upon motion of the defendant's counsel, in response to which his Honor, Judge Watts, filed the following statement: "No objection was taken by either counsel for the State or the prisoner, to the charge of the court; (271)  but after the conviction of the prisoner by the jury, his counsel moved the court for a new trial, and stated that he had discovered some new evidence that would explain one of the circumstances relied upon by the State to convict the prisoner with the homicide. It appeared in evidence that a piece of small trace chain was found in the yard of the prisoner near his door, after the homicide, which was identified as the property of the deceased, or the property of his little child.
The court overruled the motion, as the evidence was only corroborative of the testimony of two accomplices, and if their testimony was to be believed at all, the circumstance of the chain would in no way effect or alter the main issue.
We have carefully examined the record in the case, and find no error therein. The counsel who represented the prisoner in this court assigned none.
There is no error. The judgment below is affirmed. Let this opinion be certified.
PER CURIAM.                                    Judgment affirmed.
Cited: Paschall v. Bullock, 80 N.C. 8; S. v. Hooks, 82 N.C. 696; S. v.Thompson, 83 N.C. 597; S. v. Coy, 119 N.C. 903.
(272)